DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
Classifying files based on file ranks.
The limitation of classifying files based on file ranks, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting processors, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processors language, classifying in the context of this claim encompasses the user manually determining a generic class based on/using “file rank” data. Similarly, the limitation of determining and causing generation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the processors language, determining and causing generation in the context of this claim encompasses the user manually generating a listing for data/file management. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
classifying files based on file ranks is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using processors to perform both the determining and causing generation and classifying steps. The processor in both steps is recited at a highlevel of generality (i.e., as a generic processor performing a generic computer function of generating classification based on generic rankings) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the determining and causing generation and classifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-16 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-16 are also directed towards
nonstatutory subject matter.

As per independent claims 17 and 20, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 17 and 20 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 18-19 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 18-19 are also
directed towards non-statutory subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al., US Patent. No. 9,639,701 (Hereinafter Vargas).

As to claim 1, 17, and 20, Vargas teaches a method comprising: 
identifying, by one or more hardware processors, a target set of files to be ranked, the target set of files being stored on a filesystem (see col. 6 ln. 31-38, teaches determining activity levels based on ranks, i.e. classifying files based on ranks: At step 430, the method evaluates the level of activity in connection with each data object. The evaluation comprising ranking the data objects based on their respective levels of activity);  
determining, by the one or more hardware processors, a set of file ranks for the target set of files by ranking each file in the target set of files based on a set of ranking factors, the set of ranking factors comprising a frequency of file data change (see col. 6 ln. 31-38: At step 430, the method evaluates the level of activity in connection with each data object. The evaluation comprising ranking the data objects based on their respective levels of activity. It should be understood that in this embodiment a data object with a high level of activity is ranked higher than a data object with a low level of activity. The evaluation then involves selecting at least one data object based on the said ranking.;
see also col. 4 ln. 39-47: For example, a user may choose to backup all files under 40 partition D. The user usage of the files in this partition is then monitored. In response to the modification, it is noticed that the files under folder 'Document' and 'Log' are frequently accessed while files under folder 'Installation' are barely accessed. It may then be decided that files under folder 'Document' and 'Log' should be more frequently backed up and files under 'Installation' should be backed up with a larger time interval. );  
associating, by the one or more hardware processors, each individual file in the target set of files to a given fileset class from a plurality of fileset classes based on a respective file rank from the set of file ranks for the individual file and based on a given range of ranks associated with the given fileset class, each fileset class of the plurality of fileset classes being associated with a different range of ranks (see col. 6 ln. 31-38: At step 430, the method evaluates the level of activity in connection with each data object. The evaluation comprising ranking the data objects based on their respective levels of activity. It should be understood that in this embodiment a data object with a high level of activity is ranked higher than a data object with a low level of activity. The evaluation then involves selecting at least one data object based on the said ranking.; see also Vargas Fig. 3); and 
causing, by the one or more hardware processors, performance of a data management operation with respect to a particular file in the target set of files based on an association of the particular file to a particular fileset class from the plurality of fileset classes (fig. 1, character 170). 
 
As to claim 2, Vargas teaches wherein the data management operation comprises 
performing a data snapshot process on the particular file (see col. 5 ln. 24-30,teaches a low/default schedule,. i.e. a minimum number of snapshots). 
 
As to claim 3, Vargas teaches wherein the identifying the target set of files to 
be ranked comprises: identifying each file stored on the filesystem that meets 
or exceeds a minimal sample size for determining frequency of file data change file (see col. 5 ln. 24-30,teaches a low/default schedule,. i.e. a minimum number of snapshots). 
 
As to claim 4 Vargas teaches wherein the minimal sample size with respect to a 
given file comprises a number of times a data snapshot process has examined the 
given file for generating a data snapshot (see col. 5 ln. 24-30 a low/default schedule,. i.e. a minimum number of snapshots: It should be understood that the default schedule for performing the data protection process may be low (e.g. daily).

As to claim 5, Vargas teaches wherein ranking a given file in the target set of 
files based on the frequency of file data change comprises: determining how 
many times the given file changed over a set of prior data snapshots (see col 5, ln 20-29, specifying frequency).
 
As to claim 6 and 18, Vargas teaches The method further comprising: for each incremental data 
snapshot generated, updating a change count for each file determined to have 
changed for the incremental data snapshot, wherein ranking a given file in the 
target set of files based on the frequency of file data change comprises: 
determining how many times the given file changed over a set of prior data 
snapshots based on a change count of the given file (see col 4, ln 11-13 and col 5, ln 20-29, snapchat frequency, For example, the parameters may specify how often to take a snapshot of a data object based on monitored user access in connection with the data object). 
 
As to claim 7, Vargas teaches wherein ranking a given file in the target set of 
files based on the frequency of file data change comprises: determining how 
frequently the given file changes with respect to another file over a set of 
prior data snapshots, the given file and the other file being associated with a 
same fileset class (see col. 6 ln. 31-38: At step 430, the method evaluates the level of activity in connection with each data object. The evaluation comprising ranking the data objects based on their respective levels of activity. It should be understood that in this embodiment a data object with a high level of activity is ranked higher than a data object with a low level of activity.. see also col. 4 ln. 39-47: For example, a user may choose to backup all files under
40 partition D. The user usage of the files in this partition is then monitored. In response to the modification). 
 
As to claim 8, Vargas teaches wherein the set of ranking factors comprises an 
association of a given file with a software application (see col. 6 ln. 31-38: At step 430, the method evaluates the level of activity in connection with each data object. The evaluation comprising ranking the data objects based on their respective levels of activity. It should be understood that in this embodiment a data object with a high level of activity is ranked higher than a data object with a low level of activity. The evaluation then involves selecting at least one data object based on the said ranking.; see also col. 4 ln. 39-47: For example, a user may choose to backup all files under 40 partition D. The user usage of the files in this partition is then monitored. In response to the modification, it is noticed that the files under folder 'Document' and 'Log' are frequently accessed while files under folder 'Installation' are barely accessed. It may then be decided that files under folder 'Document' and 'Log' should be more frequently backed up and files under 'Installation' should be backed up with a larger time interval. ). 
 
As to claim 9, Vargas teaches wherein the software application is associated with 
a significance rank (see col. 6 ln. 31-38: At step 430, the method evaluates the level of activity in connection with each data object. The evaluation comprising ranking the data objects based on their respective levels of activity. It should be understood that in this embodiment a data object with a high level of activity is ranked higher than a data object with a low level of activity. The evaluation then involves selecting at least one data object based on the said ranking.; see also Vargas Fig. 3). 
 
As to claim 10, Vargas teaches wherein the significance rank is user-defined see col. 6 ln. 31-38: At step 430, the method evaluates the level of activity in connection with each data object. The evaluation comprising ranking the data objects based on their respective levels of activity. It should be understood that in this embodiment a data object with a high level of activity is ranked higher than a data object with a low level of activity. The evaluation then involves selecting at least one data object based on the said ranking.)
. 
 As to claim 12, Vargas teaches wherein the frequency of file data change is determined over a predetermined number of prior data snapshots (see col 6, ln 31-38, see also col. 4 ln. 39-47: For example, a user may choose to backup all files under 40 partition D. The user usage of the files in this partition is then monitored. In response to the modification, it is noticed that the files under folder 'Document' and 'Log' are frequently accessed while files under folder 'Installation' are barely accessed. It may then be decided that files under folder 'Document' and 'Log' should be more frequently backed up and files under 'Installation' should be backed up with a larger time interval. ). 
 
As to claim 13, Vargas teaches wherein the method is performed as part of a data 
snapshot process (see claim 11). 
 
As to claim 14, Vargas teaches wherein the frequency of file data change is based 
on a set of prior data snapshots (see col 4 ln 11-13, snapchat frequency). 
 
As to claim 15, Vargas teaches wherein each individual file in the target set of 
files is initially associated with a same fileset class from the plurality of fileset classes (see col 4, ln 11-13 and col 5, ln 20-29). 
 
As to claim 16 and 19, Vargas teaches wherein the causing the performance of the data 
management operation with respect to the particular file based on the association of the particular file to the particular fileset class comprises: 
adjusting, based on the association of the particular file to the particular fileset class, policy data that determines performance of the data management operation with respect to at least the particular file (Vargas col. 5 ln. 5-12: Activity monitor 150 monitors the I/O activity between the host and the data storage system enabling a table 180 to be created that describes the amount of writes and reads and the hotness of files (step 2). The I/O operation as received from the host is processed by accessing data storage (step 3). Upon 10 generation of the table 180, the table 180 is evaluated with a view to selecting a pre-determined amount of frequently accessed files.; 
see also col. 4 ln. 8-13: The policy may specify different parameters including parameters in connection with the frequency or how often the data protection process is performed. For example, the parameters may specify how often to take a snapshot of a data object based on monitored user access in connection with the data object.).

Allowable Subject Matter
Claims 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164